DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 08/27/2021, claims 1 and 11 have been amended; claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson et al.(US 8,427,108) in view of Naiknaware et al. (US 8,796,884) (hereinafter, Naik). 
With respect to claims 1 and 18-20, Swenson discloses a hybrid storage module (HESM) system/method, comprising: a first power stage with a short circuit switch (Fig. 3, power stage 200) to connect the first power stage to a power bus (Fig. 3, power stage 250); the first power stage connected between a positive rail and a neutral rail (Fig. 3, positive power rail +DC line, and Neutral Rail 262:signal control line or –DC line 262); a power stage stacked in series with the first power stage with a short circuit switch to connect the second power stage to the power bus (Fig. 4, 420: includes multiple converters 230, each converting a filter 440 to an energy stage component 430); and a controller operably connected to the first power stage short circuit switch and other (Fig. 3, 260: controller connected to each of the converters 230 operates to provide power to the energy component), wherein the controller has state of charge (SOC) balance mode to discharge one of the power stages (Col. 3, lines 20-24: the controller 2 60 is connected to a current sensor 262, which detects the current on DC power bus 250, and to a voltage sensor 264 which detects the voltage level of the DC power bus 250; col. 3, lines 66-67: talks about controller places the unit 200 in balancing mode to adjust the capacity). 

    PNG
    media_image1.png
    590
    614
    media_image1.png
    Greyscale

Swenson, however, does not expressly disclose first, and second power stages or multiple power stages.
 Naik discloses, on the other hand, first, and second power or multiple power stages (see Fig. 9, power stages 1-3: multiple power stages). 


    PNG
    media_image2.png
    284
    630
    media_image2.png
    Greyscale

Swenson and Naik are analogous art because they are from the same field of endeavor namely controlling an electric accumulator and energy conversion system with power control. Naik further describes that the system may also have an isolation circuit between different power stages, such as the high side switches and the low side switches, based on information from one of the first or second section or stages when disconnection is a requirement to stop power supply is obviously similar to one of the first or second stages, as amended, through connecting one of the first and second power stages in order to disconnected from the power bus.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the single stage power to having multiple power stages of Swenson in view of the teachings of Naik. The motivation for using multiple stages is to increase power output that can accommodate multiple converters, boost or buck, with different converters so that an effective high power output can be pursued (col. 5, lines 63-67and col. 6, lines 1-10).
With respect to claims 2-4, the combined references of Swenson and Naik disclose the hybrid storage module (HESM) system as described above, further Naik discloses wherein one of the first power stage short circuit switch and the second power stage short circuit switch is open in the SOC balancing mode (using multiple power stages switching from one to the other as regulating different stages, such as high efficiency boost stages with soft switching and feed the next stage: see disclosed in col. 8, lines 55-62).
With respect to claims 5-7, the combined references of Swenson and Naik disclose the hybrid storage module (HESM) system as described above, further Naik discloses where the controller has a short circuit mode to disconnect an energy storage module (ESM) of the first power stage and an ESM of the second ESM from the power bus (Col. 7, lines 64-67col. 8, lines 17-24).
With respect to claims 9-11, the combined references of Swenson and Naik disclose the hybrid storage module (HESM) system as described above, further Naik discloses wherein the controller has an absorb/source mode to absorb and provide current pulses to the power bus (Col. 1, lines 39-46; has plurality of modes for feeding to the bus, which is based on detected parameters or characteristics).
With respect to claims 12-17, the combined references of Swenson and Naik disclose the hybrid storage module (HESM) system as described above, further Swenson discloses, wherein the first power stage comprises: an energy storage module (ESM); a direct current/direct current (DC/DC) converter connected in series to the ESM; and a power filter connected in series to the DC/DC converter; and a neutral lead connecting the power filter to the second power stage (description Fig. 2; col. 3, lines 40-50).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein one of the first power stage short circuit switch and the second power stage short circuit switch is closed in the SOC balancing mode, and wherein the other of the first power stage short circuit switch and the second power stage short circuit switch is open in the SOC balancing mode.
Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive.
As per applicant’s argument that “… Naik discloses multiple power; however, does not discloses a relationship between the power stages in which discharge one of the first power stage and the second power stage …”
Naik, on the other hand describes multiple interconnected stages that work integrally together, and as indicated earlier, one of the stages can be isolated or disconnected through isolations switches to stop power on one of the stages, and increase power on the second or Vis versa as per the predetermined operation of the system for safety purpose.
As for “… the clear articulation of the reason why the claimed limitations would have been obvious … and requires articulate reasoning …” argument;
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.

To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YALKEW FANTU/ Primary Examiner, Art Unit 2859